PD-0281-15
                                                             COURT OF CRIMINAL APPEALS
                                                                              AUSTIN, TEXAS
                                                           Transmitted 3/20/2015 8:54:42 PM
                                                            Accepted 3/25/2015 10:48:08 AM

                         PD-0281-15
                                                                               ABEL ACOSTA
                                                                                       CLERK


                    Ct. of Appeals No. 08-13-00119-CR


                IN THE COURT OF CRIMINAL APPEALS
                      OF THE STATE OF TEXAS


                   THE STATE OF TEXAS, Petitioner

                                    v.

                   JEFFREY GENDRON, Respondent


 NOTICE OF DESIGNATION OF COUNSEL FOR RESPONDENT


TO THE COURT OF CRIMINAL APPEALS:

      Respondent, Jeffrey Gendron, files this notice of designation of

counsel pursuant to Rule 6.1(b) of the Texas Rules of Appellate Procedure.

Timothy A. Hootman is hereby designated as counsel for respondent in the

Court of Criminal Appeals.

                                     Respectfully submitted,

                                     /s/Timothy A. Hootman
                                     Timothy A. Hootman
                                     SBN 09965450
                                     2402 Pease St
                                     Houston, TX 77003
  March 25, 2015
                                     713.247.9548
                                     713.583.9523 (f)
                                     Email: thootman2000@yahoo.com
                                     ATTORNEY FOR RESPONDENT, JEFFREY
                                     GENDRON

                                    1
                        CERTIFICATE OF SERVICE

      I certify that on this day, the above document was served

electronically through the electronic filing manager or email on the parties

below.

            Lisa C. McMinn
            State Prosecuting Attorney
            John R. Messinger
            Assistant State Prosecuting Attorney
            P.O. Box 13046
            Austin, TX 78711
            John.Messinger@SPA.Texas.gov

            Brock Benjamin
            747 E. San Antonio Ave., Ste. 203
            El Paso, TX 79901
            brock.benjamin@gmail.com

            Joe Monsivais
            Assistant District Attorney
            500 E. San Antonio, Rm 201
            El Paso, TX 79901
            JoMonsivais@epcounty.com
Dated: March 20, 2015

                                      /s/Timothy A. Hootman
                                      Timothy A. Hootman




                                     2